DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Claims 1 and 18-20 have been amended.
No claim has been added or cancelled.
Applicant’s amendments to claim 18 and 19 overcomes the 112 issues.
Applicant’s amendments overcome the previous double patenting rejection and new obviousness-based double patenting rejection is issued.

Response to Arguments.
Applicant arguments concerning the rejection of claims 1-17 and 20 are directed to the claims as amended therefore these arguments are moot in view of the new ground of rejection necessitated by the amendments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,169,342 in view of Kim et al. (US 2014/0192229 A1) published on Jul. 10, 2014.
The patent 10,169,342 disclose the same limitations of the current claim before being amended but in different wordings. Patent 10,169,349 disclose receiving contextual data, e.g., facial expression, 
The patent 10,169,342 does not include the limitation “the at least one marker including a symbol adjacent to the data items, wherein the symbol indicates the state of the at least one author”.
On the other hand, Kim teaches: the at least one marker including a symbol adjacent to the data items, wherein the symbol indicates the state of the at least one author (par.0058, Fig.18B,C, par. 0060, Fig.22B, wherein a tag (face symbol) representing a state of the user is displayed adjacent to the content).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the emotional tag of Kim to the document tagging method of Mendels to produce an expected result of displaying the state symbol adjacent to the data items. The modification would be obvious because one of ordinary skill in the art would be motivated to determine the emotion state of the user who used the content (Kim, par.0004).



15/842,582
10,169,342
1.  A method of managing data items based on context, said method comprising: associating markers with the data items, the markers indicating states of at least one author of the data items when the data items were being accessed by the at least one author, the markers being associated with the data items by a processor; 

















receiving a query for a data item from a user via an interface, the query including at least one marker indicative of a state of an author of the data item when the data item was being accessed by the author; 

and displaying results of the query, the results of the query including data items that are associated with the at least one marker.

the at least one marker including a symbol adjacent to the data items, wherein the symbol indicates the state of the at least one author
receiving contextual data comprising a facial movement associated with an active document, an image of a face of a user reading the active document, a location where the user read the active document, a timestamp indicating when the user read the active document;  
and a timestamp indicating when the user edited the active document, wherein 
the contextual data is based, at least in part, on physical contexts of the user, wherein the physical contexts include movement of hands, movement of eyes, posture of the user, motion of the user's body, location of the user, facial expressions, identities of people proximate the user, and environmental characteristics;  detecting an emotional response associated with the active document based on the contextual data, wherein the emotional response is detected based, at least in part, on the shape and position of the mouth, nose, 
eyebrows, and facial lines in the forehead in relation to one another; generating a contextual metadata tag based on the contextual data and the detected response to the active document, the contextual metadata tag including a movement tag indicating a movement of a device while the active document was read by the user and a movement of the device while the active document was edited by the user;  


receiving a query comprising a contextual keyword corresponding to the contextual metadata tag; 



 filtering search results received in response to the query based on the contextual metadata tag; and displaying a list of the filtered search results. 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 3-4, 8, 10, 15-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mendels et al. (US 2018/0089241 A1) filed on Sep. 29, 2016, in view of Kim et al. (US 2014/0192229 A1) published on Jul. 10, 2014.

Claim 1, Mendels discloses: A method of managing data items based on context, said method comprising:
 associating markers with the data items, the markers indicating states of at least one author of the data items when the data items were being accessed by the at least one author, the markers being associated with the data items by a processor (par.0033, 0035-0037 wherein state of the user accessing document by the user is captured and stored with the document).
 receiving a query for a data item from a user via an interface, the query including at least one marker indicative of a state of an author of the data item when the data item was being accessed by the author (par.0033, wherein the user may search for content and the state database is used to identify relevant data. The user may submit the query “who left me a message when I was on the way to meet John” and a search is performed based on the context extracted from the query).and 
displaying results of the query, the results of the query including data items that are associated with the at least one marker (par.0050, 0119 results associated with the searched context are returned. Par.0123, results are presented to the user through the user in interface).
Mendels does not teach: the at least one marker including a symbol adjacent to the data items, wherein the symbol indicates the state of the at least one author.
On the other hand, Kim teaches: the at least one marker including a symbol adjacent to the data items, wherein the symbol indicates the state of the at least one author (par.0058, Fig.18B,C, par. 0060, Fig.22B, wherein a tag (face symbol) representing a state of the user is displayed adjacent to the content).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the emotional tag of Kim to the document tagging method of Mendels to produce an expected result of displaying the state symbol adjacent to the data items. The modification would be obvious because one of ordinary skill in the art would be motivated to determine the emotion state of the user who used the content (Kim, par.0004).


Claim 3, the combination of Mendels and Kim teaches the method of claim 1. Mendels further teaches: wherein said associating of the markers with the data items is automatically performed by the processor without input from the at least one author indicating the states of the at least one author (par.00037, wherein the context tag is captured and saved by sensor).

Claim 4, the combination of Mendels and Kim teaches the method of claim 1. Mendels further teaches: wherein the state of the at least one author is selected from a group consisting of GPS coordinates, a city, a street address, a name of a business, and a name selected by the user (par.0040, wherein the context category is geographical coordinate, an address, street, city…etc. par.0064, business).

Claim 8, the combination of Mendels and Kim teaches the method of claim 1. Mendels further teaches: wherein the state of the author includes weather experienced by the author (par.0053, wherein the user state may include weather).

Claim 10, the combination of Mendels and Kim teaches the method of claim 1. Mendels further teaches: wherein the state of the author includes a level of distraction (par.0053, the user state may include user interaction with other individuals).

Claim 15, the combination of Mendels and Kim teaches the method of claim 1. Mendels further teaches: wherein the at least one state is at least one bodily state, the at least one bodily state of the at least one author including locations of the at least one author's bodies when the data items were being accessed by the at least one author (par.0039, the context information is a location of the user. Par.0040, geographical location) the markers being automatically associated with the data items by a processor without input from the at least one author indicating the at least one bodily state of the at least one author (the context information is captured by a sensor).

Claim 16, the combination of Mendels and Kim teaches the method of claim 15. Mendels further teaches: wherein the at least one bodily state of the at least one author is selected from a group (par.0040, the context is geographical coordinate (latitude and longitude), a street address, a city, shopping district, building, etc.). 
or the at least one bodily state of the at least one author includes a mood of the author; 
or the at least one bodily state of the at least one author is selected from the group consisting of body temperature, posture, limb configuration, muscle tone, muscle movement, respiration rate, measures of digestion, skin conductance, facial expression, EEG, EMG, pupil dilation, spasticity, spasmodicity, and heartrate; or the at least one bodily state of the at least one author is selected from the group consisting of weather experienced by the author, a device type used by the author, and a level of distraction.

Claim 20, Mendels discloses: A computer program product for managing data items, said computer program product comprising: 
a computer readable storage medium having stored thereon:
 first program instructions executable by a device to cause the device to associate markers with the data items, the markers indicating bodily states of at least one author of the data items when the data items were being accessed by at least one author (par.0033, 0035-0037 wherein state of the user accessing document by the user is captured and stored with the document).
second program instructions executable by the device to cause the device to receive a query for a data item from a user, the query including at least one marker indicative of a state of an author of the data item when the data item was being accessed by the at least one author (par.0033, wherein the user may search for content and the state database is used to identify relevant data. The user may submit the query “who left me a message when I was on the way to meet John” and a search is performed based on the context extracted from the query).
(par.0050, 0119 results associated with the searched context are returned. Par.0123, results are presented to the user through the user in interface).
Mendels does not teach: the at least one marker including a symbol adjacent to the data items, wherein the symbol indicates the state of the at least one author.
On the other hand, Kim teaches: the at least one marker including a symbol adjacent to the data items, wherein the symbol indicates the state of the at least one author (par.0058, Fig.18B,C, par. 0060, Fig.22B, wherein a tag (face symbol) representing a state of the user is displayed adjacent to the content).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the emotional tag of Kim to the document tagging method of Mendels to produce an expected result of displaying the state symbol adjacent to the data items. The modification would be obvious because one of ordinary skill in the art would be motivated to determine the emotion state of the user who used the content (Kim, par.0004).


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mendels et al. (US 2018/0089241 A1) filed on Sep. 29, 2016, in view of Kim et al. (US 2014/0192229 A1) published on Jul. 10, 2014, further in view of Locker et al. (US 2014/0372467 A1) published on Dec. 18, 2014.

Claim 2, the combination of Mendels and Kim teaches the method of claim 1. Mendels does not explicitly teach: wherein said associating of the markers with the data items is based on input manually entered into the interface by the at least one author.
(par.0021-0022, the smart tag is created based on user voice input).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the user input of Locker to the document tagging method of Mendels to produce an expected result of tagging content based on user input. The modification would be obvious because one of ordinary skill in the art would be motivated to provide manual tagging.

Claims 5-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mendels et al. (US 2018/0089241 A1) filed on Sep. 29, 2016, in view Nagao (US 2017/0351768 A1)  published on Dec. 7, 2017.

Claim 5, the combination of Mendels and Kim teaches the method of claim 1. Mendels does not explicitly teach: wherein the state of the author includes a mood of the author.
On the other hand, Nagao teaches: wherein the state of the author includes a mood of the author (par.0016, wherein content generated or viewed by a user may be tagged the user emotional state or mood at the time they viewed or captured the content).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the emotional state and mood of Nagao to the document tagging method of Mendels to produce an expected result of tagging content based on mood of the user. The modification would be obvious because one of ordinary skill in the art would be motivated to provide content searching based on user emotional state and mood.

Claim 6, the combination of Mendels and Kim teaches the method of claim 1. Mendels does not explicitly teach: wherein the state of the author includes a physiological state of the author.
On the other hand, Nagao teaches: wherein the state of the author includes a physiological state of the author (par.0005, 0019, 0033, 0040, 0050, 0054, wherein the contextual information includes facial expressions and user physiological responses).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the facial expression and physiological responses of Nagao to the document tagging method of Mendels to produce an expected result of the state of the author is a physiological state. The modification would be obvious because one of ordinary skill in the art would be motivated to provide content searching based on user physiological responses of the user.

Claim 7, the combination of Mendels and Nagao teaches the method of claim 6. Nagao further teaches: wherein the physiological state of the author is selected from the group consisting of body temperature, posture, limb configuration, muscle tone, muscle movement, respiration rate, measures of digestion, skin conductance, facial expression, EEG, EMG, pupil dilation, spasticity, spasmodicity, and heartrate (par.0005, 0019, 0033, 0040, 0050, 0054, facial expression, temperature, heart rate, ).

Claim 9, Mendels discloses the method of claim 1. Mendels does not explicitly teach: wherein the state of the author includes a device type used by the author when the data item was accessed.
On the other hand, Nagao teaches: wherein the state of the author includes a device type used by the author when the data item was accessed (par.0018, wherein personal information related to a user and used as contextual data includes information about the user’s device).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the user’s device information of Nagao to the document tagging .


Claims 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mendels et al. (US 2018/0089241 A1) filed on Sep. 29, 2016, in view of Kim et al. (US 2014/0192229 A1) published on Jul. 10, 2014, further in view of Aarts et al. (US 2008/023584 A1), published on Sep. 25, 2008.

Claim 11, the combination of Mendels and Kim teaches the method of claim 1. Mendels does not explicitly teach: wherein said associating of the markers with the data items includes associating a historical progression of author states with at least one of the data items, and wherein the query includes the historical progression of author states.
On the other hand, Aarts teaches: wherein said associating of the markers with the data items includes associating a historical progression of author states with at least one of the data items, and wherein the query includes the historical progression of author states (par.0049, the user query may comprise a pattern of physiological data (progression) distributed over the content, the pattern may indicate that the emotional response is high in the middle and the end of the content).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the emotional pattern of Aarts to the document tagging method of Mendels to produce an expected result of associating a historical progression of author states with at least one of the data items, and wherein the query includes the historical progression of author states. The modification would be obvious because one of ordinary skill in the art would be motivated to provide content searching based on user’s emotional change.

Claim 17, the combination of Mendels and Kim teaches the method of claim 15. Mendels does not explicitly teach: wherein said associating of the markers with the data items includes associating a historical progression of author bodily states with at least one of the data items, and wherein said query includes the historical progression of author bodily states.
On the other hand, Aarts teaches: wherein said associating of the markers with the data items includes associating a historical progression of author bodily states with at least one of the data items, and wherein said query includes the historical progression of author bodily states (par.0049, the user query may comprise a pattern of physiological data (progression) distributed over the content, the pattern may indicate that the emotional response is high in the middle and the end of the content).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the emotional pattern of Aarts to the document tagging method of Mendels to produce an expected result of associating a historical progression of author states with at least one of the data items, and wherein the query includes the historical progression of author states. The modification would be obvious because one of ordinary skill in the art would be motivated to provide content searching based on user’s emotional change.


Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mendels et al. (US 2018/0089241 A1) filed on Sep. 29, 2016, in view of Kim et al. (US 2014/0192229 A1) published on Jul. 10, 2014, further in view of Liu (US 2005/0010553 A1) published on Jan. 13, 2005.

Claim 12, the combination of Mendels and Kim teaches the method of claim 1. Mendels does not explicitly teach: further including receiving a rating of a search result from the user, the rating indicating a retrospective accuracy assessment of the association of the marker with the search result.
On the other hand, Liu teaches: further including receiving a rating of a search result from the user, the rating indicating a retrospective accuracy assessment of the association of the marker with the search result (par.0038, 0047, wherein multimedia objects are pre-associated with keywords and wherein, after receiving search results, the user can mark multimedia objects as more or less relevant to the query keywords).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the user results feedback of Liu to the document tagging method of Mendels to produce an expected result of receiving a rating of a search result from the user, the rating indicating a retrospective accuracy assessment of the association of the marker with the search result. The modification would be obvious because one of ordinary skill in the art would be motivated to maintain accurate tagged content.

Claim 14, the combination of Mendels and Kim teaches the method of claim 1. Mendels does not explicitly teach: further comprising receiving a rating from the user of at least one of the results of the query, wherein the rating indicating a retrospective accuracy assessment of the association of the marker with the at least one results of the query.
On the other hand, Liu teaches: further comprising receiving a rating from the user of at least one of the results of the query, wherein the rating indicating a retrospective accuracy assessment of the association of the marker with the at least one results of the query (par.0038, 0047, wherein multimedia objects are pre-associated with keywords and wherein, after receiving search results, the user can mark multimedia objects as more or less relevant to the query keywords).
.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mendels et al. (US 2018/0089241 A1) filed on Sep. 29, 2016, in view of Kim et al. (US 2014/0192229 A1) published on Jul. 10, 2014, further in view of Dehlinger et al. (US 2006/0047656 A1) published on Mar. 2, 2006.

Claim 13, the combination of Mendels and Kim teaches the method of claim 1. Mendels does not explicitly teach: wherein the query includes at least one weighted coefficient for the at least one marker indicative of the state of the at least one author of the data item when the data item was accessed.
On the other hand, Dehlinger teaches: wherein the query includes at least one weighted coefficient for the at least one marker indicative of the state of the at least one author of the data item when the data item was accessed (Par.0079, wherein each word in query has a coefficient that indicates the weight that term is to be given).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the term coefficient of Dehlinger to the document tagging method of Mendels to produce an expected result of wherein the query includes at least one weighted coefficient for the at least one marker indicative of the state of the at least one author of the data item when the .

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mendels et al. (US 2018/0089241 A1) filed on Sep. 29, 2016, in view Chintalapoodi et al. (US 2018/0075876 A1) filed on Sep. 9, 2016, further in view of Henri et al. (US 2006/0206495 A1) published on Sep. 14, 2006.

Claim 18, Mendels teaches: A method comprising:
 receiving a query for a file classification from a user to be found in a file collection (par.0033, wherein the user may search for content and the state database is used to identify relevant data. The user may submit the query “who left me a message when I was on the way to meet John” and a search is performed based on the context extracted from the query. Par.0123, the determination of the specific file may include file type entered into the user interface).
searching the file collection in response to the received query par.0033, wherein the user may search for content and the state database is used to identify relevant data.
 assembling a search results of the file classification to the user where the search result includes a list of files each having at least one marker, wherein the at least one marker includes at least one state of at least one individual associated with the respective file and/or at least one item of metadata (par.0050, 0119 results associated with the searched context are returned. Par.0123, results are presented to the user through the user in interface. Par.0033, search query results are organized by smart tags. Par.0110, the query engine 205 retrieves files based on a requested state. Par.0123, found files are presented to the user as search results).
Mendels does not explicitly teach:

applying the at least largest variance against the search result to locate at least two categories of files within the search result; and
 determining at least one commonality shared within each category of files.
On the other hand, Chintalapoodi teaches: analyzing the at least one state and/or the at least one item of metadata for at least a largest variance in the at least one state and/or the at least one item of metadata associated with each file in the list of files (par.0052, the emotion analyzer detect different changes or transitions in the emotional states of the first user 112 from one peak emotion to another peak emotion (e.g happy to sad))
applying the at least largest variance against the search result to locate at least two categories of files within the search result (par.0065, generating first video highlights associated with happy emotional state. Par0066, generating third video highlights associated with sad emotional state).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the emotion analyzer of Chintalapoodi to the document tagging method of Mendels to produce an expected result of determining content categories based on largest state variance. The modification would be obvious because one of ordinary skill in the art would be motivated to provide intelligent and quick processing of digital video content (Chintalapoodi, par.0003).
The combination of Mendels and Chintalapoodi does not explicitly teach: determining at least one commonality shared within each category of files.
On the other hand, Henri teaches: determining at least one commonality shared within each category of files (par.0010, analyzing a grouping of previously grouped content items. The content items of each category is analyzed to determine one or more common characteristics. par.0033, processing all folder in the hard disk and determining a common characteristic for content items in each folder (e.g all content items in one folder are songs of a specific artist)).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the common characteristics of Henri to the document tagging method of Mendels to produce an expected result of determining at least one commonality shared within each category of files. The modification would be obvious because one of ordinary skill in the art would be motivated to provide improved grouping of contents with less errors (Henri, par.0011).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mendels et al. (US 2018/0089241 A1) filed on Sep. 29, 2016, in view Chintalapoodi et al. (US 2018/0075876 A1) filed on Sep. 9, 2016, further in view of Henri et al. (US 2006/0206495 A1) published on Sep. 14, 2006, and further in view of, further in view of Aarts et al. (US 2008/023584 A1), published on Sep. 25, 2008.


Claim 19, the combination of Mendels, Chintalapoodi and Henri teaches the method of claim 18. Henri further teaches:  comprising adding the at least one commonality as a new state for each respective file (par.0033, the determined common characteristic is added to the content item-grouping principal. Par.0043, associating the determined commonality (e.g artist) with the folder). 
Mendels further teaches: wherein the file classification includes a file type assigned by at least one individual associated with the respective file (par.0033, a message tagged with file type: audio).
The combination of Mendels, Chintalapoodi and Henri does not explicitly teach: the metadata includes historical markers.
 (par.0049, the user query may comprise a pattern of physiological data (progression) distributed over the content, the pattern may indicate that the emotional response is high in the middle and the end of the content).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the emotional pattern of Aarts to the document tagging method of Mendels to produce an expected result of the metadata includes historical markers. The modification would be obvious because one of ordinary skill in the art would be motivated to provide content searching based on user’s emotional change.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAHCEN ENNAJI whose telephone number is (313)446-6572.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156